NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MADISON SERVICES, INC.,
Plaintiff-Appellan.t,
V.
UNITED STATES,
Defendant-Appellee.
2011-5005
Appea1 from the United StateS Court of FederaI
C1aims in case n0. 09-CV-675, Judge Lawrence J, Block.
ON MOTION
ORDER
Madison Services, Inc. moves out of time for a 60-day
extension of tiIne, until February 11, 2011, to file its brief.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

MAo1soN sERv1cEs v. us
FOR THE CoURT
"'AN 2 8 l 2011 lsi J an Horba1y
Date J an Horba1y
C1erk
oct Wayne A. Keup, Esq.
DeVin A. Wo1ak, ESq.
FILEB
u.s. croom r
521 Tl-le Fso€nA'Fc§1§r§:b§rF0R
JN\l 2 8 2011
.|AN|~l0RBALY'
C|.ERK